DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, please replace “and (B3)” with “or (B3)”.  

Claim 2 is objected to because of the following informalities:  In line 2, please replace “material and” with “material or”.   

Claim 3 is objected to because of the following informalities:  In line 8, please replace “Comonomer” with “comonomer”.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fries (US 5,116,795).
Example VII of Fries teaches a process of polymerizing ethylene in liquid phase in the presence of a Ziegler-Natta catalyst (contact product of ethylaluminum sesquichloride and zirconium tetrachloride) and calcium stearate.  In a subsequent step, further polymerization of ethylene in the presence of added titanium on silica catalyst and aluminum alkyl to form solid polymer.  The presence of inhomogeneous catalyst indicates that the polymerization is a slurry phase polymerization.  It can be expected that the polymer contains semicrystalline regions in light of the fact that it is solid and exhibits low level of branching.  Subject of claims is anticipated by the prior art.  Use of the term “comprising” in a method claim does not exclude unrecited steps.  
Claims 5 and 7 are presented in product-by-process format. It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

8.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Fries does not teach a method comprising use of a spray dried Ziegler-Natta catalyst system or polymerization in a gas phase reactor.




   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 22, 2022